    Case 8:15-cv-00011-TPB-CPT Document 146-25 Filed 12/20/19 Page 1 of 3 PageID 1672


Christopher Paris

From:                MARC SMITH <elsmarmarc@icloud.com>
Sent:                Monday, April 15, 2019 6:53 AM
To:                  chris@oxebridge.com; ghs@shrayerlaw.com
Subject:             Re: Cease and Desist




Chris,

On a personal level: I believe your hate for me personally has taken you to a very sad, lonely place. I don't like you but I
don't hate you. I never cost you any business and I don't have an ax to grind. Your 2015 lawsuit was a shock, and an
expense, but in the scheme of life not significant. One of my older brothers was diagnosed with
incurable myelodysplastic syndrome not too long ago. That, my friend, is something I think about. Your "assault" on me
through a federal lawsuit is about as significant to me today as my "hate" for a guy who "took my girlfriend" from me in
8th grade, so many years ago, is today - That was so long ago that any feelings about it are long, long past.

I'm retired so I do not need work, my assets are all in retirement vehicles which neither you nor the court can touch (I
saved, you went bankrupt) my reputation is as excellent as it has always been, and in fact your attacks on me and on
Elsmar have burnished my reputation world wide.

1. Copyrighted material: All you have to do is use the Report link on the post the file is attached to, or use the Contact Us
link and give a specific URL and file name. The file will be removed within 12 hours if you provide proof that the file is, in
fact, your material.

2. As to the stipulation on injunction - Be my guest. Start that up again. You may remember I brought someone to the
March 2016 hearing. She listened in on the Wohlsifer telephone calls and verbal agreements. The next time Wohlsifer
will be subpoenaed and the entire stipulation on injunction may be invalidated because of his fraud in submitting a
"signed" agreement which was not what was agreed to. Secondly, you might want to go back through the transcript of
the hearing and remember what the court gave you - $1,000 and about $4,700 of the requested ~$13,000 in atty fees.
And, now that I know what happens at such a hearing I will be prepared. I will not be the "deer in the headlights" again.

3. You better get used to the fact that this isn't a one way street. You have been trolling me trying to avoid being called
out for violation of the stipulation on injunction by using Elsmar instead of specifically using my name making
accusations with regard to myself and Elsmar moderators many of which have been so far fetched that - Well, you know
very well what you have been doing.

4. You might want to consider your "Fundrazr" page - If anyone in the real world cared, it wouldn't be sitting at $4007
for - How long now? The page has been there going onto 4 years and it's been about a year since anyone has "donated".
People are tired of your accusations and that, in and of its self, has made your complaints and accusations pretty much a
"He's at it again" joke. No one is defaming you. It is true that people are laughing at you, but no one is making false
claims. Well, with the possible exception of Guberman - You two must have had quite a falling out. And through the
"evidence" that was submitted to "support" your latest lawsuit, I see Levinson really went after you (after you trolled
him with a hammer). But I did watch you troll him to the point where he finally filed a lawsuit against you. What your
motivation was to troll Levinson so hard eludes me, but prior to your trolling him I had never heard his name. You
definitely goaded him into a fight, though.

5. By using terms such as "You are directed to remove the defamatory material...."

You must actually believe you have some extraordinary power to "direct" me to do anything.

                                                              1
    Case 8:15-cv-00011-TPB-CPT Document 146-25 Filed 12/20/19 Page 2 of 3 PageID 1673

Secondarily, I will remind you of the definition of defamation includes the required prong that what is posted must be
false. You might not like it if someone posts a legal document, or parts of it, as an example, such as the transcript of the
March 2016 hearing, but it is not false. It is fact. You undoubtedly do not like it because it makes you look bad, but it is
factual - It is what actually occurred - What was said and by whom.

Your recent "tweet" is an example of defamation - It is knowingly false that "New cache of defamation posts leaks from
http://Elsmar.com website". Nothing "leaked" other than part of a file name and the forum it was in. No one other than
moderators could actually see the file which was a graphic file, and you know it. Nor could you access the discussion
thread to know what it was about. Hint - It was about a poster calling him/herself "Yukon" who was insulting people, so
we banned him. And - "despite two court orders ordering it to stop." - You know THAT is false. There is no such "court
order", much less two of them. There is an agreement called a "stipulation on injunction" from the first lawsuit which is
enforceable by the court in the 2015 case. It is applicable to both of us. And the March 2016 hearing showed that - Well,
read docket documents 102 and 103. If there is another hearing, as many times as you have posted bullshit about Elsmar
and the Elsmar moderators, you could be the one coming out with an order to pay me some bucks.

6. I was trying to think of acceptable "cease fire" terms. Unfortunately, all told, considering the accusations you have
made against the Elsmar moderators, Elsmar in general, and me, I do want a retraction/apology. I know you won't agree
to that, or at least I seriously doubt you will.

Well, I've written enough for now. You will do what you want. As we discussed things on the train trip, the consensus
was you shot yourself in the foot when you filed the first lawsuit and you have just shot yourself in the other foot and
made things worse by filing the second lawsuit.

Marc


On Apr 12, 2019, at 05:31 PM, "Christopher Paris" <chris@oxebridge.com> wrote:

        Marc,



        Evidence has come forth that you continue to defame me, using your own name, on the Elsmar.com
        website, specifically in the moderator-only forums. In addition, at least one document from the
        Oxebridge Template Kit is being republished on your site without permission, in violation of my
        copyright. The current Order on Joint Stipulation bars you from this behavior, and you have already
        been found in contempt of court once for this.



        We have additional evidence that you are the author of the material at oxebridgequalitylawsuits.com
        and this constitutes a further breach of the Order on Joint Stipulation. Furthermore, I view the attempts
        made on that site and through your recent emails to me as extortion, as you have threatened to publish
        information about me in order to extract an action from me. I will be looking to add additional extortion
        charges to the current suit.




        You are directed to remove the defamatory material, as well as any documents taken from my site and
        republished without permission. You are likewise directed to remove the defamatory information from

                                                              2
Case 8:15-cv-00011-TPB-CPT Document 146-25 Filed 12/20/19 Page 3 of 3 PageID 1674
  the oxebridgequalitylawsuits.com website and cease posting defamatory material about me and my
  company.



  Christopher Paris

  VP Operations

  Oxebridge Quality Resources International LLC

  Tampa FL – Lima Peru

  Phone: 863-651-3750

  Web: https://www.oxebridge.com/

  Email: chris@oxebridge.com




                                                  3
